DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al (US 2007/0093753) in view of Diaz et al (US 2018/0333543).
Regarding claim 1, Krulevitch discloses an ambulatory infusion pump system, comprising: a reservoir 116 configured to contain a medicament 124, including a plunger 150 at a proximal end of the reservoir and an outlet port at a distal end of the 
While Krulevitch substantially discloses the invention as claimed, it does not disclose the pump operating parameter as a time for the pushrod to advance from the first linear position to the second linear position such that it also does not disclose the processor configured to: monitor a move completion time for the pushrod to advance from the first linear position to the second linear position; compare the move completion time to an expected move completion time; and notify a user of an error if the monitored move completion time is longer than the expected move completion time.  
Diaz discloses a system for monitoring a time for a pushrod to advance from the first linear position to the second linear position (measure time of injection 1918, fig 44, ¶198). Diaz also discloses analyzing said time to generate error data (¶200, injection timing errors). Such when combined with Krulevitch, Diaz discloses the processor 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Krulevitch to monitor a move completion time for the pushrod to advance from the first linear position to the second linear position; compare the move completion time to an expected move completion time; and notify a user of an error if the monitored move completion time is longer than the expected move completion time as taught by Diaz as it is a known pump operating parameter which is used to determine pump failure.
Regarding claim 2, wherein the processor is further 20configured to determine if the pushrod moved from the first linear position to the second linear position (see above, ¶199 of Diaz).
Regarding claim 3, where if the pushrod moved from the first linear position to the second linear position, the processor is configured to notify a user of an error by notifying the user that an occlusion is present (see claim 1 above, the processor is configured to notify user of an error if the time it takes to move from the first to second linear position is higher than expected).  
Regarding claim 4, wherein if the pushrod did not move from the first linear position to the second linear position during the expected move completion time, the processor is further configured to determine an absolute position of the pushrod relative to a fully retracted position and a fully extended position (¶189 of Diaz).  
Regarding claim 5, wherein if the pushrod is in the fully extended position, the processor is configured to notify a user of an error by notifying the user that the pushrod has reached the fully extended position (see above, an error is generated if the pushrod reaches fully extended position corresponding to fully delivering from a cartridge and it takes a longer time than expected as per ¶198 and ¶199).  
Regarding claim 8, while Krulevitch substantially discloses the invention as claimed, it does not explicitly disclose wherein if the amount of medicament remaining in the reservoir is not below a predetermined threshold, the processor is configured to notify a user of an error by notifying the user that a drive system error preventing the pushrod from being linearly advanced is present. This this is the most obvious type of obstruction detection, attempting to deliver a medication and being unable to move the linear displacement member the expected distance, such that one of ordinary skill in the art reading Krulevitch as a whole would find this obvious (¶75 of Krulevitch). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Krulevitch such that wherein if the amount of medicament remaining in the reservoir is not below a predetermined threshold, the processor is configured to notify a user of an error by notifying the user that a drive system error preventing the pushrod from being linearly advanced is present as suggested by Krulevitch itself as it is another, known indication of an occlusion.
Regarding claim 9, wherein the expected move completion time is an expected range of move completion times (see claim 1 regarding expected move completion times; see end of ¶74 of Krulevitch which discusses indicating the presence of a .
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al (US 2007/0093753) in view of Diaz et al (US 2018/0333543) and McDaniel et al (US 5,236,416).
Regarding claims 6 and 7, while Krulevitch substantially discloses the invention as claimed, it does not disclose wherein if the pushrod is not in the 15fully extended position, the processor is configured to determine an amount of medicament remaining in the reservoir and wherein if the amount of medicament remaining in the reservoir is below a predetermined threshold, the processor is configured to 20notify a user of an error by notifying the user that the reservoir needs to be refilled. 
McDaniel discloses using the processor to determine a near end of travel, such as three minutes before the syringe is empty and notify the user such that McDaniel discloses if the pushrod is not in the 15fully extended position, the processor is configured to determine an amount of medicament remaining in the reservoir and wherein if the amount of medicament remaining in the reservoir is below a predetermined threshold, the processor is configured to 20notify a user of an error by notifying the user that the reservoir needs to be refilled (Col.6 ll 55-68 of McDaniel). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Krulevitch such that if the pushrod is not in the 15fully extended position, the processor is configured to determine an amount of medicament remaining in the reservoir and wherein if the amount of medicament remaining in the reservoir is below a predetermined threshold, the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al (US 2007/0093753) in view of Diaz et al (US 2018/0333543) and Bruggemann et al (US 2012/0041387)
Regarding claim 10, while Krulevitch substantially discloses the invention as claimed, it does not disclose wherein the optical encoder monitors a 10linear position of the pushrod by monitoring a rotational position of markings on a drive tube that rotates when the motor is actuated to cause the linear motion of the pushrod.  
Bruggemann discloses using an optical encoder which monitors a 10linear position of the pushrod by monitoring a rotational position of markings on a drive tube that rotates when the motor is actuated to cause the linear motion of the pushrod (¶34).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Krulevitch such that the optical encoder monitors a 10linear position of the pushrod by monitoring a rotational position of markings on a drive tube that rotates when the motor is actuated to cause the linear motion of the pushrod as taught by Bruggemann as it is a specific way in which to utilize the optical sensor disclosed by Krulevitch to detect delivery characteristics.
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al (US 2007/0093753) in view Schabbach et al (US 2015/0202375), Geipel et al (US 2014/0039392) and Andrieux et al (US 2010/0078017).
Regarding claim 11, Krulevitch discloses an ambulatory infusion pump system, comprising: a reservoir 116 configured to contain a medicament 124, including a plunger 150 at a proximal end of 15the reservoir and an outlet port at a distal end of the reservoir (fig 5A); a pushrod 120; a motor 103 configured to cause linear motion of the pushrod 20to contact and move the plunger to cause medicament to flow from the reservoir out of the outlet port to a patient (¶40, ¶46); an optical encoder (¶44) configured to monitor a linear position of the pushrod; and a magnetic sensor (¶8) configured to monitor rotation of the drive tube by sensing a magnet (¶43). 
While Krulevitch substantially discloses the invention as claimed, it does not disclose using two different sensors simultaneously, nor a drive tube including a plurality of markings, the drive tube configured to cause linear motion of the pushrod when the drive tube is rotated, and wherein the markings comprise a predefined series of reflective and non-reflective lines around the drive tube; the motor configured to cause the drive tube to rotate to cause linear motion of the pushrod 20to contact and move the plunger to cause medicament to flow from the reservoir out of the outlet port to a patient; an optical encoder configured to monitor a linear position of the pushrod by sensing the markings on the drive tube when the drive tube is rotated; and a magnetic sensor configured to monitor rotation of the drive tube by sensing a magnet disposed on the drive tube when the drive tube is rotated. 
Schabbach discloses a drive tube 205 including a plurality of markings 306 (¶214), the drive tube configured to cause linear motion of the pushrod 207 when the drive tube is rotated (¶197 and ¶200); a force configured to cause the drive tube to rotate to cause linear motion of the pushrod to contact and move the plunger to cause 
However, Geipel discloses a drive tube 63 including a plurality of markings 64/65, wherein the markings comprise a predefined series of reflective and non-reflective lines around the drive tube (fig 3, ¶135)’ which is a known, obvious variant on black and white fields which both reflect but at different intensities (¶135), similar to Schabbach.
Andrieux discloses using two sensors (80a/80b) and comparing their measurements to each other to determine if their values can be effectively used (¶93, ¶103) and to a threshold to indicate an error condition (¶103). Such that Andrieux suggests using more than one sensor in Krulevitch to determine delivery (such as a mix of magnetic, optical and linear variable differential transformer).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify such that the drive tube including a plurality of markings, the drive tube configured to cause linear motion of the pushrod when the drive tube is rotated; the motor configured to cause the drive tube to rotate to cause linear motion of the pushrod 20to contact and move the plunger to cause medicament to flow from the reservoir out of the outlet port to a patient; an optical encoder configured to monitor a linear position of the pushrod by sensing the markings on the drive tube when the drive tube is rotated; and a magnetic sensor configured to monitor rotation of the drive tube by sensing a magnet disposed on the drive tube when 
Regarding claim 12, further comprising a processor configured to compare rotation of the drive tube as monitored by the magnetic sensor sensing the magnet with rotation of the drive tube as monitored by the optical encoder sensing the markings on the drive tube (see claim 11 above, the comparison allows for verification of the other sensor’s reading).  
Regarding claim 13, while the combination teaches comparing rotation of both sensors, they don’t disclose comparing a number of complete rotations of the drive tube. Such is design choice, as long as similar characteristics are being compared (whether it’s partial of full rotations) the device will function as intended. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Krulevitch such that it compares a number of complete rotations of the drive tube as it requires the fewest number of markings and magnets.
Regarding claim 14, wherein the processor is configured to compare rotation of the drive tube by comparing a number of markings sensed on the drive tube by the optical encoder with an expected number of markings expected to be detected for a given number of times the magnetic sensor has sensed the magnet (similar to above as long as similar characteristics are being compared, the sensors can be used to verify each other).
Regarding claim 15, while Krulevitch substantially discloses the invention as claimed, it does not disclose wherein the expected number of markings is a range of 
Regarding claim 16, wherein the processor is further configured to issue an encoder alert if the rotation of the drive tube as monitored by the magnetic sensor does not equal the rotation of the drive tube as monitored by the optical encoder (see claim 11 above about how Andrieux uses the comparison to verify whether the sensors agree or disagree and if they disagree it renders the data unusable).
Regarding claim 17, while the combination teaches wherein the processor is further configured to generate an error condition if the rotation of the drive tube as monitored by the magnetic sensor does not equal the rotation of the drive tube as monitored by the optical encoder, it does not disclose disabling the motor. References are not read in a vacuum but for what they teach one of ordinary skill in the art such that it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to also disable the motor if the rotation of the drive tube as monitored by the magnetic sensor does not equal the rotation of the drive tube as monitored by the optical encoder for safety reasons as it indicates delivery may not be as expected. 
Regarding claim 18, wherein the processor is further 10configured to initiate a pump self-test if the rotation of the drive tube as monitored by the magnetic sensor does not equal the rotation of the drive tube as monitored by the optical encoder (see claim 11, and ¶71 of Krulevitch).  
Regarding claim 19, while Krulevitch substantially discloses the invention as claimed, it does not disclose wherein the magnetic sensor monitors rotation of the drive tube by sensing more than one magnet disposed on the drive tube. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to utilize more than one magnet disposed on the drive tube since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant’s amendments have overcome the previous rejections, but new art is provided for the missing limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783